Citation Nr: 1230750	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability, including as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the St. Petersburg, Florida, Regional Office (RO).

The Board previously remanded the appeal in March 2011.  

In a February 2011 statement, the Veteran's representative has reasonably raised claims of service connection for bilateral hip and bilateral leg conditions, respectively including as secondary to pes planus.  These issues are referred to the RO for appropriate action.

The issue of entitlement to service connection for a low back disability, including secondary to pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service.

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents complete grants of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary. 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, maintaining that after military noise exposure he experienced the onset of decreased hearing ability and tinnitus, and that the conditions have persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

At the outset, the Board notes that the evidence of record confirms that the Veteran has hearing loss for VA purposes.  See VA audiological consultation, Apr. 27, 2007.  Further, given a lay person is competent to identify the medical condition, the Veteran has provided a competent and credible diagnosis of tinnitus.  See Davidson, 581 F.3d at 1316; Veteran's Stmt., Mar. 31, 2011; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the ultimate disposition of this appeal rests upon whether the conditions are related to military service.  

The Veteran's August 1959 enlistment audiological examination revealed 15/15 spoken and whispered voice test results, bilaterally.  The Veteran's service treatment records document no treatment for any hearing impairment or tinnitus conditions and a June 1962 service audiological evaluation revealed, pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

On his August 1962 separation Report of Medical History the Veteran reported a history of ear, nose and throat trouble and his separation audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
5
LEFT
0
5
0
-
10

Thus, the evidence reflects that the Veteran experienced some hearing loss prior to his separation from service.  

A March 2009 VA audiological examination documents the Veteran's account of in- and post- service hearing impairment and tinnitus symptomatology and of in-service artillery and firearms noise exposure.  Although the audiological examination was noted to be of poor reliability, the examiner opined that bilateral hearing loss and tinnitus were both not likely related to military service.  In support of this opinion, the examiner cited the absence of hearing loss of VA purposes at the time of the Veteran's August 1962 separation audiological examination and the absence of any in-service documentation of high frequency hearing loss that was consistent with tinnitus.  

Based on the Board's remand instructions, the Veteran was provided a June 2011 VA audiological examination, which documented his account of in-service noise exposure, relevant symptomatology and documented medical history of the respective conditions.  Then, the examiner opined that neither bilateral hearing loss nor tinnitus were likely related to military service or had their onset in-service because medical science (i.e., cited medical treatises) does not recognize there a delayed onset of hearing loss or tinnitus years after exposure to acoustic trauma.  Further, the examiner indicated that there was no documented in-service high frequency hearing loss that was consistent with the onset of tinnitus.  

	Merits

The Veteran provides a competent and credible account of in-service acoustic trauma and in- and post-service hearing impairment and tinnitus symptomatology, including onset and continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service treatment records tend to confirm his account of decreased audiological acuity in-service and likely in-service acoustic trauma.  Moreover, post-service treatment records document a virtually unchanging account of in-service noise exposure and continuity of relevant symptomatology since separation, particularly those reporting the Veteran's account solely for the purpose of obtaining relevant medical care.  Thus, while he has recreational and post-service employment noise exposure, the Board finds the Veteran's account of in-service military noise exposure and relevant symptomatology, including continuity since separation, to be competent credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (VA must consider lay evidence and give it the weight it concludes is appropriate).

In any service connection claim competent medical evidence and opinions are highly probative in establishing the claim; however, in the present matter, there is no adequate medical opinion of record.  Neither the March 2009 or June 2011 VA examination opinions reflect adequate consideration of the Veteran's competent and credible account of in- and post-service hearing impairment and tinnitus symptomatology.  Further, both examiners' opinions improperly rely on the absence of corroborating in-service medical evidence and documented hearing impairment for VA purposes at the time of separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  What is more, while citing medical treatise, the June 2011 VA examiner fails to address the documented decrease in the Veteran's audiological acuity between his August 1959 enlistment and a June 1962 service audiological examination or an August 1962 separation audiological examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, the March 2009 and June 2011 VA examination opinions supply opinions premised upon inadequate or incomplete medical reasoning and analysis, limiting the probative value of the examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the present circumstance, the absence of a medical opinion is not fatal to the Veteran's claims because lay evidence may service as basis to establish the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this regard, lay evidence can be competent and sufficient o establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307. 

In sum, the Board finds the most probative evidence of record to support a conclusion that the Veteran sustained in-service acoustic trauma and experienced both hearing impairment and tinnitus symptoms in service.  Further, the competent evidence of record confirms his diagnosis of tinnitus and bilateral hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  Significantly, the Veteran's account, as reflected in March 2011 and May 2012 statements, of experiencing relevant symptomatology continuously since separation is competent, credible and highly probative, because (I) service treatment records tend to support his account of decreased audiological acuity in service; (II) he has provided a generally consistent account of post-service tinnitus and hearing impairment symptoms; and (III) the other evidence of record by and large is consistent with his account as to these matters.  See Davidson, 581 F.3d at 1316.  Accordingly, the Board finds the evidence of record, medical and lay, to support the Veteran's later diagnosis of bilateral hearing loss and tinnitus.  See Barr.  Thus, service connection is warranted for bilateral hearing loss and tinnitus and the appeals are granted.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

The Board remanded the Veteran's service connection claim for a low back disability to obtain additional examination and opinion, which was undertaken in June 2011.  Although the provided opinions are adequate and well reasoned, the examiner's opinion failed to address whether the claimed condition was aggravated by service-connected pes planus.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As the Board must provide consider all reasonably raised theories of entitlement and service connection for the claimed low back disability may be established on a secondary basis if is aggravated by the service-connected pes planus, to the extent the June 2011 examination report fails to address this theory of entitlement the examination does not provide an adequate basis for the Board to fully and fairly adjudicate this appeal.  Thus, the Board is without discretion and must remand the appeal to supplement the provided examination report to obtain an opinion as to this possible theory of entitlement.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision.").

Additionally, the record suggests that the Veteran receives regular VA and private low back treatment; however, relevant VA treatment records, dated since April 2012, and private treatment records, dated since July 2008, have not been associated with the claims folder.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statement from himself and from other individuals that have first-hand knowledge, and/or who were contemporaneously informed of his low back symptoms during and since service, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any low back treatment(s) and/or hospitalization(s), to include private physicians R. Leighton, D.O., H. Hanff, M.D., and K. Willeford, M.D., and the private Costal Carolinas Integrated Medicine, Leighton Orthopedic and Sports Medicine and Tuckahoe Orthopedic Associates medical facilities, since July 2008.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back condition, dated since April 2012.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.

4.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of any low back condition.  The claims folder should be made available and reviewed by the examiner.  The examiner should record the full history of the claimed condition, to include his account of symptomatology and onset.  

The examiner should diagnose all low back pathology found to be present.  Then, with regard to each diagnosed condition, please state the likelihood the condition:

(i) had its onset in-service or within one year of separation;

(ii) is related to the Veteran's period of military service; 

(iii) was caused by any service connected disability, specifically to include pes planus; and 

(iv) is at least in part aggravated by any service connected disability, specifically to include pes planus.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and continuous post-service symptomatology, (ii) the Veteran's August 1962 separation examination and report of medical history, (iii) the March 2009 VA examination and addendum reports; (iv) the June 2011 VA examination report; and any other evidence deemed pertinent.  

All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


